DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Element 18 is first referenced as “the laser” but is subsequently called “the ultrashort pulsed laser” (Pg. 13, Line 20).
Element 20 is first referenced as “the assembly” but is subsequently called “the optical system” (Pg. 8, Lines 19 & 23).
Element 24 is first referenced as “the substrate” but is subsequently called “the silica” (Pg. 8, Line 18).
Element 34 is first referenced as “a second step” but is later called “the interlaced machining process” (Pg. 13, Line 24).
Element 36 is first referenced as “the third step” but is subsequently called “a post-process smoothing step” (Pg. 13, Line 19).
Element 38 is first referenced as “the fourth step” but is subsequently called “the polishing step” (Pg. 8, Line 26) and “this step” (Pg. 14, Line 6).
Element 40 is first referenced as “an n=3 raster scan” but is subsequently called “a complete interlaced raster scan” (Pg. 9, Line 13).
Element 50 is first referenced as “the prior art raster scan” but is subsequently called “the normal raster scan” (Pg. 12, Line 17).
  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 13, & 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 & 3 both recite the limitation “first, second, and third scan lines” interchangeably although in Claim 2 the scan lines are in reference to a unidirectional pattern where in Claim 3 the scan lines are in reference to a bidirectional pattern.  It is unclear if the applicant intends for these limitations to mean the same thing.  Applicant can alter Claim 2 to read “in order, a unidirectional first, second, and third scan line” and alter Claim 3 to read “in order, a bidirectional first, second, and third scan line” in order to make the claims clearer.

Claim 13 recites the limitation “the laser spot size”.  This limitation is not previously referenced in either Claim 13 or Claim 12 of which Claim 13 depends; therefore, there is insufficient antecedent basis for this limitation in the claim.  Applicant can change Claim 13 to read “the laser spot diameter” if that is what the applicant intended to reference in the claim in order to resolve the issue.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-8, 10-11, & 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McBride (US 2012/0140334 A1).

Regarding Claim 1, McBride teaches a laser-based machining process,
wherein a laser beam is controlled to machine a glass material in an interlaced raster scan pattern (Paragraph [0023]: “Preferably the monolithic element is made of fused silica”; Paragraph [0029]: “operating the laser, acousto-optic modulator and the translation stage to ablate portions of the substrate in a shot-by-shot raster scan regime and form an array of predetermined lens forms on the substrate”).


 wherein the process includes calculating a desired contour surface from a design for the glass material (Claim 17: “operating the laser, acousto-optic modulator and the translation stage to ablate portions of the substrate in a shot-by-shot raster scan regime and form an array of predetermined lens forms on the substrate”).

Regarding Claim 6, McBride teaches a laser-based machining process according to claim 5 wherein the process includes: 
(a) providing a laser beam (Fig 8: Element 32 “RF excited CO2 laser”, Element 36 “output beam”; Paragraph “an RF excited CO2 laser 32 is arranged before an acousto-optic modulator (AOM) 34. Various optical elements (not shown) direct the output beam 36 to a silica substrate 38 upon which the lens shapes 22 will be machined”); 
(b) providing a computer controlled optical system to direct the laser beam (Fig 8: Element 30 “components of a laser micro-machining process”, Element 42 “computer”, Element 34 “acoustic-optic modulator”, Element 36 “output laser”, Element 40 “focusing lens”; Paragraph [0057] “ focusing lens 44 mounted on a computer controlled Z stage 46, focuses the beam 36 onto the substrate, a required depth to ablate the silica”); 
(c) providing a computer controlled X-Y translation stage (Fig 8: Element 40 “XY translation stage”, Element 42 “computer”; Paragraph [0057] “XY translation stage 40, which is computer 42 controlled”); 
(d) locating the glass material on the translation stage (Fig 8: Element 40 “XY translation stage”, Element 38 “fused silica substrate”; Paragraph [0057] “the fused silica substrate 38 (typically a piece of flat, parallel-sided fused silica 1 mm thick) is mounted upon an XY translation stage 40”);


Regarding Claim 7, McBride teaches a laser-based machining process according to claim 6,
 wherein the glass material is a glass substrate (Claim 18: “the substrate is fused silica”).

Regarding Claim 8, McBride teaches a laser-based machining process according to claim 7,
 wherein the glass substrate is selected from a group comprising: fused silica, borosilicate crown glass, titanate high index glass and flint glass (Claim 18: “the substrate is fused silica”).

Regarding Claim 10, McBride teaches a laser-based machining process according to claim 5,
wherein the process includes calculating a desired contour surface from an optical design for an optical element (Abstract: “a method of manufacturing a micro-optical element for use with a laser diode bar stack, using a wavelength stabilized CO2 laser is also described”; Claim 17: “operating the laser, acousto-optic modulator and the translation stage to ablate portions of the substrate in a shot-by-shot raster scan regime and form an array of predetermined lens forms on the substrate”).  


wherein the process comprises a machining step and a smoothing step (Paragraph [0060]: “A melt zone of diameter approximately 200 μm is thus created which removes the residual pattern of the raster and smoothes or polishes the surface 20. This can be carried out by the same system, as described with reference to FIG. 8, as performs the smoothing, under a near-CW mode of operation, in which case the substrate 38 does not require to be moved between the machining and polishing steps. Alternatively, the process can be carried out by a separate system that is optimised for the laser smoothing process”).

Regarding Claim 14, McBride teaches a laser-based machining process according to claim 11,
 wherein the process comprises a polishing step (Claim 8 “a micro-optical element according to claim 7 wherein a surface of the element is smoothed and polished”).

Regarding Claim 15, McBride teaches a laser-based machining process according to claim 14,
wherein the polishing step is performed using a CO2 laser (Claim 17: “providing a wavelength stabilized CO2 laser with stable laser power operating on a laser line selected from the CO2 spectrum”; Claim 19: “A method of manufacturing a micro-optical element according to claim 17 wherein the method includes the additional step of operating the laser, acousto-optic modulator and the translation stage to melt the silica in a continuous wave (CW) scan regime to laser micro-polish the surface of the micro-optical element”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 9, & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over McBride (US 2012/0140334 A1) in view of Russ (US 2016/0129526 A1).

Regarding Claim 2, McBride teaches the laser-based machining process according to claim 1.
McBride further teaches wherein the interlaced raster scan pattern is a unidirectional raster scan pattern (Paragraph [0057]: “the computer 42 moves the stages 40,46 in a raster configuration so that controlled ablation, by shot-by-shot laser writing, of the silica 38 is achieved to create the required lens shapes 22 to form the array of fast-axis collimators”; Fig 1)
 McBride does not specifically teach wherein the pattern is interlaced and in order, first, second and third scan lines are provided and the third scan line is located between the first and second scan lines.
However, Russ teaches an interlaced pattern with first, second, and third scan lines (Figs. 1B & 2B; Paragraph [0017]: “to widen the pretreated surface path, in the first and/or in the second step the pulsed laser beam can be moved over the workpiece surface in the path direction in multiple surface paths offset laterally from each other, overlapping each other in the transverse direction”).


Regarding Claim 4, McBride teaches a laser-based machining process according to claim 1,
McBride fails to specifically teach wherein the interlaced raster scan pattern is described by passes, i, formed by lines: i, i+n, i+2n, ...., i+kn, where i is the pass number and k and n are integers greater than 1.
However, Russ teaches wherein the interlaced raster scan pattern can be described by passes, i, formed by lines: i, i+n, i+2n, ...., i+kn, where i is the pass number and k and n are integers greater than 1 (Figs. 1A-D & 2A-D ; Paragraph [0017]: “to widen the pretreated surface 
Russ accounts for both an uncapped number of parallel surface paths as well as an uncapped number of subsequent passes which could be named using the system outline in this claim.  Further, it would have been obvious to one skilled in the art at the effective filing date of this invention to combine the interlaced raster scan pattern of Russ with the laser machine method of McBride in order to create the desired ablation depth and width as required for the type of optical elements being micro-machined.

Regarding Claim 9, McBride teaches a laser-based machining process according to claim 6,
McBride fails to specifically teach wherein the laser beam is provided by an ultrashort pulsed laser,
However, Russ teaches wherein the laser beam is provided by an ultrashort pulsed laser (Paragraph [0016]: “a laser with a pulse duration, or pulse width in the picosecond range can be used to generate the pulsed laser beam).
The computer controlled acousto-optic modulator of McBride allows control over pulses of the C02 laser (Paragraph [0024]: “providing a computer controlled acousto-optic modulator to give temporal control on laser pulses from the CO2 laser”) but does not specify the pulses to be ultra-short.  Use of ultrashort pulses and CO2 laser rely on different absorption methods, but are both capable of ablating and machining glass substrates; thus, it would have been obvious to one skilled in the art at the time of invention to combine the ultrashort pulsed laser of Russ with 

Regarding Claim 16,  McBride teaches a laser-based machining process according to claim 1,
Mc Bride does not specifically disclose wherein ablation depths greater than 300 μm are machined in the material.
However, Russ teaches wherein ablation depths greater than 300 μm are machined into the material (Fig 1.D; Paragraph [0016]: “the workpieces to be cut involve, in particular, thin, transparent substrates, such as glass, sapphire or similar material with thicknesses up to a maximum of 1 mm”; Paragraph [0032]: “the second step is repeated until a groove 7 is formed initially in the workpiece surface 3 by material ablation (FIG. 1D, 2D) and, after several hundred moves thereover, the workpiece 1 is finally cut through completely”)

Regarding Claim 17, McBride and Russ teach a laser-based machining process according to claim 16,
Russ further teaches wherein ablation depths greater than 500 μm are machined into the material (Fig 1.D; Paragraph [0016]: “the workpieces to be cut involve, in particular, thin, transparent substrates, such as glass, sapphire or similar material with thicknesses up to a maximum of 1 mm”; Paragraph [0032]: “the second step is repeated until a groove 7 is formed initially in the workpiece surface 3 by material ablation (FIG. 1D, 2D) and, after several hundred moves thereover, the workpiece 1 is finally cut through completely”)

Regarding Claim 18, McBride and Russ teach a direct write laser-based machining process according to claim 17,
.

Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over McBride (US 2012/0140334 A1) in view of Heidrich (“Development of a Laser Based Process Chain for Manufacturing Freeform Optics”, Sebastian Heidrich et al., Physics Procedia, Volume 12, Dec 31, 2011, Pgs. 519-528).

Regarding Claim 12, McBride teaches a laser-based machining process according to claim 6,
McBride doesn’t specifically teach wherein an interlace pitch is between 0.5 and 1.5 times a laser spot diameter.
However, Heidrich does teach wherein the raster scan pitch is between 0.5 and 1.5 times a laser spot diameter (Pg. 527: Fig 10(a) “track pitch 0.02 mm”; Pg. 527: Line 4-6 “ultra-short pulse laser ablation can be used in the high speed laser ablation step when only small amounts of material have to be ablated or in the high precision laser ablation step because of its small focus diameter of just 22 μm”).
The size of the laser spot diameter and scan pitch between successive lines is dependent on the parameters of optic element being micro-machined; thus, it would have been obvious to one skilled in the art at the effective filing date of the invention to use the spot size and scan pitch parameters outlined in Heidrich with the micro-machining process outlined in McBride in order to ablate the optic element in alignment with the chosen contour design.

Regarding Claim 13, McBride teaches a laser-based machining process according to claim 12,
McBride does not specifically disclose wherein the interlace pitch is equal to the laser spot size.
However, Heidrich does teach wherein the raster scan pitch is approximately equal to the laser spot size (Pg. 527: Fig 10(a) “track pitch 0.02 mm”; Pg. 527: Line 4-6 “ultra-short pulse laser ablation can be used in the high speed laser ablation step when only small amounts of material have to be ablated or in the high precision laser ablation step because of its small focus diameter of just 22 μm”).
Heidrich does not specifically outline a scenario in which the laser spot size and scan pitch are exactly the same; however, both laser spot size and scan pitch are variable parameters in the micromachining process and can be altered to meet design requirements.  Thus, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to alter the laser spot size and scan pitch so that they are in a 1:1 relationship, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
Further, the size of the laser spot diameter and scan pitch between successive lines is dependent on the parameters of optic element being micro-machined; thus, it would have been obvious to one skilled in the art at the effective filing date of the invention to use the spot size and scan pitch parameters outlined in Heidrich with the micro-machining process outlined in McBride in order to ablate the optic element in alignment with the chosen contour design.


10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McBride (US 2012/0140334 A1) in view of Russ (US 2016/0129526 A1) and Heidrich (“Development of a .

Regarding Claim 3, McBride teaches a laser-based machining process according to claim 1,
McBride further teaches wherein a raster scan pattern is used (Paragraph [0057]: “the computer 42 moves the stages 40,46 in a raster configuration so that controlled ablation, by shot-by-shot laser writing, of the silica 38 is achieved to create the required lens shapes 22 to form the array of fast-axis collimators”; Fig 1).
 McBride does not specifically teach wherein the pattern is bidirectional and interlaced and in order, first, second and third scan lines are provided and the third scan line is located between the first and second scan lines.
However, Russ teaches an interlaced pattern with first, second, and third scan lines (Figs. 1B & 2B; Paragraph [0017]: “to widen the pretreated surface path, in the first and/or in the second step the pulsed laser beam can be moved over the workpiece surface in the path direction in multiple surface paths offset laterally from each other, overlapping each other in the transverse direction”).
As stated earlier, Russ does not implement the same three pass raster scan process of the current application; however, the interlaced raster scan process of Russ accomplishes the same function of preventing damage zones by way of overheating the substrate (Paragraph [0009]: the formation of secondary processing zones or, respectively, damage zones can be ideally totally prevented or at least reduced).  Russ further teaches that multiple surface paths can be utilized to increase the width of the surface being ablated (Paragraph [0017]: “to widen the pretreated surface path, in the first and/or in the second step the pulsed laser beam can be moved over the workpiece surface in the path direction in multiple surface paths offset laterally from each other, overlapping each other in the transverse direction”).  Therefore, it would have 
Both Russ and McBride fail to teach wherein the scan pattern is bidirectional.
However, Heidrich does teach a bidirectional scan pattern (Fig. 3 (a) Process parameters and scan strategy; Section 2.3 “the laser beam with the laser power PL and the focus diameter ds is moved over the ablated area in a meander  with  the  track  pitch  Δys  and  the  scan  speed  vs”).
It would have been obvious to one skilled in the art at the effective filing date of the invention to combine the bidirectional scan pattern of Heidrich with the micro-machining process of McBride and Russ in order to decrease processing time of the optical elements being ablated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON GABRIEL WRIGHT whose telephone number is (571)272-5404. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON G WRIGHT/Examiner, Art Unit 4124        
/IMANI N HAYMAN/Primary Examiner, Art Unit 4124